Ms. Lydie Polfer, Vice-Prime Minister and Minister for
Foreign Affairs of Luxembourg regrets having had to
cut short her stay in New York. She has asked me to
make this statement in her place.
The Millennium Summit has given us the
testimony of the heads of State and Government. This
exceptional meeting was the opportunity for a renewed
commitment of States throughout the world to our
Organization, encouraging common efforts to give
every citizen the freedom to enjoy a decent life and
opening the way for self-fulfilment for individuals and
their communities.
We congratulate and commend you, Sir, as the
new President of the General Assembly. We also
express our gratitude to your predecessor, Mr. Theo-
Ben Gurirab, for the vigour of his presidency.
Our Secretary-General has tirelessly emphasized
the urgent need to act by innovating and ensuring a
sustained pace for the work of the Organization. We
also commend him and especially encourage him to
continue his work.
My speech today will emphasize the themes of
Luxembourg's message to the Millennium Summit. The
speech by Mr. Hubert VÈdrine, the French Minister for
Foreign Affairs, on behalf of the European Union fully
reflects the point of view of my country.
In 1999 we restated the main themes of the
Luxembourg Government's involvement in Europe and
within the United Nations and its commitment to
strengthened international solidarity, demonstrated by
the fact that in 2000 my country has reached the
objective set by the United Nations of official
development assistance of 0.7 per cent of gross
national product. This year is a time to speak further of
the principle of shared responsibility, because the
world has to face the old challenges of violence and
development, as well as the more recent one of
globalization.
Globalization is both a source of achievement and
cause for concern. It is ambivalent and requires
adequate instruments in order to manage it and gear it
towards equitable development. Without a common
definition of the rules to be applied, it could give rise
to bitterness and revolt. But the use of violence might
compromise the path towards development. It is a
matter of concern that worldwide arms sales have been
on the rise since 1996. The horror of constant violence
committed by human beings against each other could
simply make us grieve. However, such a passive
attitude would not do justice to the realities of this
world. The number of armed conflicts has in fact gone
down, from 55 in 1992 to 36 in 1998, but this bare
statistic does not explain how this decrease took place.
2

However, another statistic should grab our attention:
between 1974 and 1999, 113 countries went from an
authoritarian regime to a multi-party system. More
meaningful than statistics is the encouraging fact that
the number of negotiation processes has increased, the
key to their success often being innovative formulas to
achieve peaceful coexistence where previously there
was deadlock and resentment.
East Timor, the conference between Somalis in
Djibouti and the new inter-Korean dialogue are recent
examples. In spite of the obvious difficulties, these
constructive developments show by their number and
diversity that preventing conflicts is a strategy in
motion. We have to consolidate this strategy of
prevention in order to show that it produces lasting
results. Of course, there are many failures, and we must
not close our eyes to the difficulties.
In Kosovo, in particular, intolerant behaviour led
to a sort of blindness, even in people who had
themselves suffered oppression. Psychology teaches us
that former victims do not always avoid eventually
becoming executioners. We must put an end to this
vicious circle and stop unbridled criminality. The
commitment of the Special Representative, Bernard
Kouchner, and of all those who are working to brighten
a grey sky brings us a message of hope which will bear
fruit.
At the end of the cold war our hopes were
perhaps inspired by impatience. Today we see that
there are solid foundations: above and beyond
academic investigations and the awakening of
conscience, concrete action is being taken. We thank
the community of organizations and individuals present
in the field; those who pay with their lives expect
others to support them and to provide the necessary
means.
But the major responsibility is not to disappoint
those in direct need of assistance: victims, displaced
persons and refugees, those denied the protection of the
rule of law, even the means of subsistence. And when
management deficiencies lead to short-sighted over-
exploitation and stifling pollution of an environment
that can take no more, this phenomenon should be
reversed and responsibility established and assumed.
How can we believe that catastrophes will go
unnoticed or that international solidarity will not bother
to analyse the cause of events?
Crime must not pay. This concept will go from
theory to practice in the globalization era. Information
is spreading ineluctably and innovations are being
made. International law may be lagging behind certain
technologies, but it is in the process of being
developed. For example, universal participation in the
overall structure of multilateral treaties, which was
strongly stimulated by the Millennium Summit.
Another example is the courts to try war crimes,
genocide or crimes against humanity. After the creation
of tribunals for the former Yugoslavia and Rwanda,
some countries are considering establishing courts in
cooperation with the United Nations. National courts
have instituted proceedings, and as a result the era of
impunity is ending. Luxembourg was the eighteenth
State to ratify the Rome Statute of the International
Criminal Court, which will go into effect after 41 more
ratifications.
In democracy the rule of law prevails, but
political action is crucial to its development. Through
the major conferences of the 1990s and their follow-
ups, the United Nations has shown clearly that such
conferences are also an important source of law. The
guidelines that emerge stimulate the creation of
domestic laws, and their juxtaposition produces a vast,
internationally recognized network. Future actions,
including the campaign against small arms, financing
for development and the World Conference against
Racism, will help promote the rule of law. Stable, but
not rigidly fixed, transparent and subject to democratic
controls, the rule of law is certainly one of the most
reliable pillars for development.
But the international community and the United
Nations will have to build other pillars as well as part
of the structure for a world in which poverty and
violence no longer threaten us. Without going into
detail, I refer to the need to remember, respect for
equality, the will for prevention and openness to
cooperation.
The century which is drawing to a close was the
most terrible in the history of mankind in terms of
absolute numbers of victims, and also in conceptual
terms, because it led to the development and use of
weapons of mass destruction. Above all, it saw several
cases of genocide on an unheard-of scale, openly
motivated by the most despicable racism. It is essential
to study the mechanisms which lead to these
aberrations into inhumanity, because repetitions of such
3

destructive phenomena should be rejected and made
impossible.
The conclusion to be drawn is that we should
remember, which means escaping from ignorance and
always bearing in mind the lessons of the past. If the
countries of the European Union are very sensitive
whenever they encounter xenophobia, racism and the
rejection of those who are different, it is because we
are resolved at all costs to act to avoid once again
succumbing to the sickness of hatred. A Europe with a
growing population, a European Union spreading to the
east and the south, must act with determination to
continue the course of openness.
Luxembourg is a laboratory with a mixture of
peoples, as a result of our being at the crossroads of
French and German culture and because of the impact
of immigration of long ago. The moral outlook of its
citizens leads them to respect others and their
individuality. With the coming of sovereignty,
independence and development became a reality for
our country, and with them a strong adherence to the
principle of equality, whether of individuals or States.
It is the responsibility of all States to expose the
dangers of any tendency to feel contempt for others.
Unfortunately, division and lack of respect for the
worth of the individual can be seen on every continent.
Only five years ago the world deplored the most
violent racist crimes in Bosnia and Rwanda. Such
crimes must be rejected, for they create openings that
the prejudiced quickly take advantage of. We must
collectively assume responsibility in the fight against
this vicious circle.
Respect for equality requires that we do not make
independence a sanctuary. Rather, it demands that we
accept each other as partners and recognize the
legitimacy of our respective interests. Thanks to the
progress of the European Union, classic sovereignty
has been replaced for its member States by an
interdependence whose positive effects are impressive.
The solution, in the year 2000, is no longer abstract
independence, but concrete cooperation.
Throughout the year 2000, the Security Council
has devoted a great deal of time to Africa in
recognition of the seriousness of the phenomenon of
taking large portions of countries hostage. Some of
these crises are being fuelled by the exploitation of
natural resources. The significant international reaction
to these events is encouraging, but it must also lead to
the elimination of these situations. Among them, I will
mention the problems in Angola, Sierra Leone and the
Democratic Republic of the Congo.
These catastrophes, along with other
developments  in particular in East Timor, in
southern Lebanon and along the border between
Ethiopia and Eritrea  have contributed to a
considerable increase in United Nations peacekeeping
activities. However, these activities are suffering from
a lack of resources, to such an extent that both their
operations and their credibility are compromised.
Instead of being a deterrent, they risk becoming simply
an alibi.
I hope that this session will be able to adopt
energetic measures to implement the recommendations
of the Panel on United Nations Peace Operations,
chaired by Mr. Brahimi. The lack of financial resources
should not be an insurmountable obstacle. Further, it is
appropriate to take up this issue as part of this session's
agenda item on the scale of assessments for
peacekeeping operations. But in fact, these activities
are above all operations aimed at maintaining
ceasefires. Achieving peace requires other efforts 
first and foremost the will to prevent conflicts and the
determination to avoid their resurgence.
After the research, the passionate discussions and
the debates  most recently those that took place in
the Security Council and in the General Assembly
committee on the prevention of conflicts in Africa 
have we found sufficient will to now take action? Such
a critical mass is necessary if a determined will to
prevent conflicts is going to be manifested.
Human solidarity will be essential in those
instances in which the parties show they are incapable
of avoiding conflict and when attacks on the integrity
of individuals and major material consequences can be
clearly foreseen. Indifference and lack of assistance in
the face of danger no longer accord with the universal
awareness of the reality of our interconnectedness,
which grows in parallel with the spread of knowledge.
This is an ethical issue, but it is also an issue of
knowledge and technical resources. Luxembourg
intends to create a civilian action corps to go on
humanitarian and human development missions.
Luxembourg will contribute to the United Nations
funds for peace-building, and it is involved in
peacekeeping operations and in reconstruction
missions.
4

The will to prevent conflicts entails the ability to
choose from among a great range of mechanisms that
are capable of dissuading those who, as a result of
ignorance or provocation, are turning to aggression.
This will to prevent conflicts can be that much more
effective in managing disputes if it is invoked well
before violence breaks out. Over eight years, the
discreet action of the High Commissioner on National
Minorities of the Organization for Security and
Cooperation in Europe, Mr. Max van der Stoel, has
amply justified the confidence placed in him by 55
European States and former Soviet Republics and has
produced significant results.
When people are struggling in isolation, external
cooperation and solidarity can remove the most
difficult obstacles. The noteworthy Human
Development Report 2000 of the United Nations
Development Programme stresses the importance of
preventing conflicts, of inclusive democracy and of
respect for human rights as means of preventing
countries that have been bled white from being
excluded from the benefits of the global economy and
of global technology.
For their part, Mr. Annan and Mr. Brahimi remind
us that every action to reduce poverty and ensure a
solid foundation for growth is a step towards
preventing conflicts. This is one of the keys of
development. It is a very reliable method for building
confidence and reducing poverty. It is a responsibility
that we must take up.
The effort cannot be undertaken unless external
cooperation is not in itself an obstacle. In many cases it
gives rise to questions and resistance. But cooperation
that is not welcome is pointless. Unfortunately, at times
mistrust and a certain pride prevail and lead to a
fortress mentality. This in turn can lead to
overemphasizing identity issues and to the
development of a mental block.
When a terrifying earthquake rocked Turkey in
1999, the Greeks offered their assistance. This gesture
and the Turks' acceptance of it have profoundly
transformed bilateral relations that have been
particularly difficult. This positive, spontaneous
development was the result of the awareness of Foreign
Ministers Papandreou and Cem that the ongoing harm
being caused by the earlier mistrust was not acceptable.
This positive development is continuing, and it is
greatly hoped that it will soon be reflected in the
conversations, under the aegis of the United Nations,
between the Greek and Turkish Cypriot
communities  conversations that are at present
indirect.
When confidence comes up against the invisible
wall of ignorance, even the tendered hand will not be
taken. Thus, those who are separated by a
psychological chasm should construct a bridgehead and
express in a decent manner their willingness to achieve
mutual recognition.
The Israelis and Palestinians were reconciled in
significant ways as a result of the Camp David
conversations. President Clinton, for his perseverance,
Prime Minister Barak and President Arafat, for their
awareness of history and their common acceptance of
their shared responsibility to the future, deserve
encouragement and the firmest support in their effort to
conclude this historic process. I am convinced that the
resources of this dialogue have not been exhausted.
There is an opportunity to achieve, within the next few
weeks, a framework agreement. It must remain clear
that the willingness to cooperate has been firmly
established. This willingness will be seconded by the
willingness of the international community, and of
Europe in particular, to offer its support to the
establishment of peace and to the reconstruction
efforts.
The sculpting of the role of the United Nations,
the shape of its future work, will be a complex and
demanding task if we expect the Organization to escape
its current fragility and affirm its responsibility. But
perhaps we can rely increasingly on the vast experience
that has been gained during past actions. The
development of this collection of experiences requires
increasing internal cohesion. The responsibility for the
development of this cohesion falls on the
Organization's Members. This is the objective we must
set for ourselves. The willingness to cooperate must
lead to the elaboration of healthy administrative and
financial structures, as well as to balanced relations
between the principal organs, none of which should be
exempt from periodic reform.
Today the United Nations cannot be said to be in
a position to meet these criteria. Therefore, is it not
indispensable that its Members pay their assessments
without delay or conditions, and in full?
The fact that the Security Council is not being
reformed and the distance between the Council and the
vast majority of General Assembly members does not
5

contribute to the effectiveness of the Organization. The
bridges that the United Nations will try to construct
should include, in order to seek greater unity of action,
a reinvigorated relationship between the General
Assembly and a duly enlarged Security Council.
The United Nations will be put to the test. As a
result of the pursuit of globalization the Organization
will be in demand. Will it be capable of meeting the
challenge and of responding in a way that will put the
Organization at the centre of the major international
discussions? Even after the Millennium Summit it
would be rash to claim that this question is closed.
Luxembourg hopes that it will be possible to respond
positively, and Luxembourg reaffirms its willingness to
cooperate so that we can proceed together in this
direction.









